Citation Nr: 0928908	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  04-03 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
low back contusion, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1984 to 
May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  In that decision, the RO denied an 
increased rating for a low back disability.  

In June 2007, this matter was remanded for further 
development.  

As mentioned in the June 2007 remand, the Veteran was 
scheduled for a video hearing before the Board in June 2005.  
The Veteran failed to report for the hearing.  The Board 
notified the Veteran in a February 28, 2005 letter mailed to 
his last known address that a hearing had been scheduled for 
June 8, 2005.  The claims file indicates that the Veteran 
failed to report for the hearing and that the notification 
letter was not returned by the United States Postal Service 
as undeliverable.  The Veteran has not explained his failure 
to report or requested rescheduling of the hearing.  The 
Board considers the request for a hearing to be withdrawn by 
the Veteran.  See 38 C.F.R. § 20.702(d) (2008).  


FINDINGS OF FACT

1. In June 2007, the Board remanded the issue of an increased 
evaluation for the residuals of a low back contusion to 
obtain a VA examination that was necessary to adjudicate the 
claim.  

2. The Veteran failed to report to the VA examination without 
good cause.  


CONCLUSION OF LAW

1. The Veteran's claim of entitlement to an increased 
evaluation for the residuals of a low back contusion is 
denied as a matter of law, as he failed to report without 
good cause to a VA examination scheduled in conjunction with 
his increased rating claim.  38 C.F.R. § 3.655(b) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist  

The Board finds that Veterans Claims Assistance Act of 2000 
specifically provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 
38 C.F.R. §§ 3.159, 3.326 (2004).  For the reasons set forth 
below, the Board has found that the Veteran's claim for an 
increased evaluation for the residuals of a low back 
contusion lacks legal merit under the law and there is no 
reasonable possibility that further assistance or development 
of the claim at the RO level will result in a grant of any 
benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The Board finds that further 
development is not warranted and the Veteran is not 
prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

II. Legal Criteria 

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause, the 
increased rating claim for which there is a previous 
disallowance shall be denied without review of the evidence 
of record.  See 38 C.F.R. § 3.655(b) (2008).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Although in dicta, the 
Court stated that in the normal course of events it was the 
burden of the veteran to keep the VA apprised of his 
whereabouts, and that if he did not do so there was no burden 
on the VA to turn up heaven and earth to find him before 
finding abandonment of a previously adjudicated benefit.  Id. 
The Court has also held that the "duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991).  

III. Analysis  

The Veteran contends that he is entitled to an increased 
evaluation for his residuals of a low back contusion, 
currently rated at 20 percent.  

In a June 2007 remand, the Board determined that a new VA 
examination was necessary to adjudicate the Veteran's claim 
for an increased rating.  The RO first scheduled the Veteran 
for a VA examination on June 13, 2008.  The Veteran failed to 
report to this examination.  After the examination was 
scheduled to take place, a June 2008 note from the RO shows 
the Veteran called to state he could not make the VA 
examination due to a mandatory meeting at work.  At this 
point, his address was verified.  The Veteran's VA 
examination was rescheduled for February 9, 2009.  A February 
2009 out-patient routing slip shows the Veteran failed to 
report to this examination as well.  

The language of 38 C.F.R. § 3.655 leaves no authority for the 
RO or the Board to review the issues on appeal on the basis 
of the evidence already of record where the claimant does not 
show "good cause" for failure to report for the scheduled 
examination.  Rather, the regulation compels the RO and the 
Board to deny the claim strictly on the basis of the failure 
to report for a scheduled examination without good cause.  

In this case, the claims folder contains VA compensation and 
pension exam notice for both scheduled and rescheduled 
examinations and the address shown is exactly the same as the 
Veteran's last address of record and the Veteran was given 
notice.  See 38 C.F.R. § 3.1(q) (2008) (notice means written 
notice sent to a claimant or payee at his or her latest 
address of record).  The Veteran has not asserted he did not 
receive notice of the VA examination.  

A review of the record reveals that there has been no 
communication from the Veteran regarding his failure to 
report.  His representative has since filed an April 2009 
statement which asserts that the Veteran's current address 
and phone number should be verified by the RO.  Also, the 
representative asserts that the February 2009 outpatient 
routing slip that is stamped "FTR" (failure to report) is 
marked and unclear as to whether the examination was on 
February 9th or February 11th.  The Board finds that there is 
no evidence in the file the Veteran appeared on either date 
or contacted VA to clarify the date of the examination.  
Also, the Veteran contacted the RO in June 2008 to explain he 
missed the first examination due to a meeting which shows the 
Veteran received the first notice at the correct address.  
The RO also clarified his address during that conversation.  
There is no need to again clarify the Veteran's contact 
information.  

Following the Veteran's failure to report to the February 
2009 VA examination a supplemental statement of the case 
(SSOC) was sent to the Veteran in March 2009 indicating that 
the Veteran had failed to appear for VA examinations that 
might have provided material evidence regarding his claim.  
The March 2009 SSOC was sent to the Veteran's last address of 
record and was not returned as undeliverable by the U.S. 
Postal Service.  There is no indication from the record that 
he did not receive notice nor does he assert otherwise.  The 
Board finds that additional efforts to schedule examinations 
would be futile.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice, the lack of return of any 
correspondence as undeliverable, and the lack of explanation 
regarding his failure to report to the scheduled VA 
examinations, the Board finds that he did not show good 
cause.  See 38 C.F.R. § 3.655.  The Veteran 
has not argued that the RO failed to notify him of the 
examination or indicated that he would report if the 
examination were re-scheduled.  Therefore, the claim must be 
denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.  

The Veteran's failure to report to VA examinations in June 
2008 and February 2009 is without good cause.  The Veteran's 
claim for an increased evaluation for the residuals of a low 
back contusion in excess of 20 percent must be denied.  


ORDER

Entitlement to an increased evaluation for the residuals of a 
low back contusion in excess of 20 percent is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


